PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
FORSTER, Ian, J.
Application No. 16/875,557
Filed: 15 May 2020
For: RFID Devices Configured for Direct Interaction

:
:
:	DECISION ON PETITION
:
:
:

This is in response to the “REQUEST FOR RESTORATION OF PRIORITY WITH PETITION UNDER 37 CFR 1.78” filed June 9, 2020. The petition is being treated under 37 CFR 1.78(c) for the benefit of priority to prior-filed provisional application 61/737,164 filed December 14, 2012. 

The petition is DISMISSED.

In this instance, since the intermediate application, 14/107,560 filed 12/16/2013 was filed within one year from the expiration of provisional application 61/737,164, a proper priority claim was made. There is no need therefore in the instant application to restore the benefit of priority to the provisional application.

A review of the application as filed reveals, however, that the claim for priority added on petition 
was not submitted on filing in an application data sheet. The four and sixteen-month periods for filing a proper corrected ADS have now expired. Thus, the filing of a petition for delayed claim of priority is required.  

This application was filed after March 16, 2013 and is pending. A review of the application as filed reveals that it was filed with an application data sheet (ADS).  However, the ADS did not contain a proper claim for priority to the provisional application.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.




The petition lacks items (1) and (3). 

With regard to item (1), On filing, applicant included the benefit claim to the prior filed non-provisional application, Application No. 14/107,560, and the claim was recognized. A benefit claim which states that Application No. 15/829,010 claims benefit of provisional Application No. 61/737,164 was also shown on the ADS, but was not entered in Office records because no relationship was provided between the subject application and Application No. 15/829,010.

In this regard, the Application Data Sheet (ADS) submitted herewith fails to comply with 37 CFR 1.76(c)(2) which, with regard to application data sheets states:

37 CFR 1.76(c) Correcting and updating an application data sheet. 

(2) An application data sheet providing corrected or updated information may 
include all of the sections listed in paragraph (b) of this section or only those 
sections containing changed or updated information. The application data sheet 
must include the section headings listed in paragraph (b) of this section for each 
section included in the application data sheet, and must identify the information 
that is being changed, with underlining for insertions, and strike-through or 
brackets for text removed, except that identification of information being changed
is not required for an application data sheet included with an initial submission 
under 35 U.S.C. 371. 

As no benefit claim to prior-filed Application No. 61/737,164 was previously recognized, the entire benefit claim of Application No. 14/107,560 to Application No. 61/737,164 needs to be underlined in the corrected application data sheet. Only the application number has been underlined in the ADS submitted with the instant petition.

Applicant must submit a renewed petition accompanied by a corrected ADS in which the entire benefit claim to Application No. 61/737,164 is underlined (the prior-filed application number, continuity type, and the filing date). 

With regard to item (3), applicant has not provided a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional. Any renewed petition must be accompanied by a proper statement of unintentional delay.



Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Patricia Faison-Ball at (571) 272-3212. 


/DOUGLAS I WOOD/
Attorney Advisor, OPET